IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PEGGY HOOKER, SUBSTITUTE                  : No. 358 WAL 2018
ADMINISTRATRIX D.B.N, FOR THE             :
ESTATE OF EDWARD C. WAGNER                :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MARY B. WAGNER, A/K/A MARY B.             :
SHAULIS, ROSE M. BLOUGH AND               :
KENNETH E. BLOUGH, AND S&T BANK           :
                                          :
                                          :
PETITION OF: ROSE M. BLOUGH AND           :
KENNETH E. BLOUGH                         :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.